Buckley, P.J., and Catterson, J.
dissent in part in a memorandum by Catterson, J., as follows: Because I believe the majority errs in setting aside the finding of criminal mischief in the fourth degree as against the weight of the evidence, I respectfully dissent.
In order to make such determination as to the weight of evidence pursuant to CPL 470.15 (5), the Court of Appeals has held that if based on all the credible evidence “a different finding would not have been unreasonable” then the appellate court must “weigh . . . the relative strength of conflicting inferences.” (People v Bleakley, 69 NY2d 490, 495 [1987].)
In so doing, the majority arrives at the conclusion that the “only reasonable inference” that accounts for the fact that neither appellant nor Torres were in possession of the missing CD players and tape recorders is that someone else stole the property. Thus, the majority observes that “the more reasonable inference ... is that the [same] person . . . [was] responsible for the damaged gate and broken window.”
I disagree since by “someone else” the majority obviously means a perpetrator acting independently of the appellant and Torres. That inference is not the only reasonable inference. It is not even the most reasonable inference, and it is inconsistent with the majority’s affirmance on the third-degree burglary charge.
Evidence in the record, in the voluntary disclosure of the presentment agency states that Torres “in sum and substance” admitted that “they [Torres and appellant] were told to go into the center and take stuff for a man.” Thus, a more reasonable inference is that a third party acted in concert with appellant and Torres and waited outside the center for appellant and Torres to hand over the CD players and tape recorders, subsequently escaping the premises with the missing property before the police arrived.
None of the testimony or evidence in this case is inconsistent with such a scenario. Moreover, it is the only inference that is *325consistent with the majority’s finding of legal sufficiency and weight of the evidence as to the third-degree burglary charge since the circumstantial evidence that supported all the elements of that charge was the damage caused by appellant to the window gate and plexiglás window in the center.
Accordingly, I believe that the disposition of the Family Court should be affirmed in its entirety.